IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                           DIVISION ONE

STATE OF WASHINGTON,                            )       No. 80911-3-I
                                                )
                           Respondent,          )
                                                )
                 v.                             )
                                                )       UNPUBLISHED OPINION
SCHOPF, TIMOTHY JOHN MELO,                      )
DOB: 03/15/1982,                                )
                                                )
                           Appellant.           )

       BOWMAN, J. — A jury convicted Timothy John Melo Schopf of failure to

register as a sex offender, possession of a controlled substance, and two counts

of bail jumping. Schopf asserts insufficient evidence supports his conviction for

failure to register, we must reverse his possession of methamphetamine

conviction, and the trial court erred in imposing a discretionary legal financial

obligation (LFO). We conclude that the evidence is sufficient to support Schopf’s

conviction of failure to register and affirm that conviction. Based on the

Washington State Supreme Court’s recent decision in State v. Blake, ___ Wn.2d

___, 481 P.3d 521 (2021), and the State’s concession, we reverse and vacate

Schopf’s felony conviction of possession of a controlled substance. We remand

for resentencing and to strike the imposition of supervision fees as a condition of

community custody.




     Citations and pin cites are based on the Westlaw online version of the cited material.
No. 80911-3-I/2


                                       FACTS

         Following a 2002 felony sex offense conviction, the court ordered Schopf

to register his place of residence with the appropriate county sheriff’s office. On

November 30, 2017, he registered with the Snohomish County Sheriff’s Office

and provided an Everett address as his residential address. The residence was

his mother and stepfather’s home.

         In 2018, Schopf’s stepfather told him that the living arrangement “wasn’t

working out, and he needed to find a place of his own.” Eventually, on August

31, Schopf left the home and no longer resided there. Although some of his

personal belongings remained in the home, Schopf’s stepfather did not see him

again until almost a year later in May 2019. Schopf did not report any changes to

his residence to the Snohomish County Sheriff’s Office after November 2017.

         In December 2018, an Everett police officer tried to verify that Schopf was

living at his registered address. Because he was unable to do so, he forwarded

the matter to a detective. The detective tried to confirm Schopf’s address in

January 2019. He went to Schopf’s registered address and spoke to Schopf’s

mother and stepfather. The detective determined that Schopf no longer lived

there.

         The State charged Schopf with the crime of failure to register as a sex

offender between August 31, 2018 and April 16, 2019. Based on separate

events in April 2019, the State also charged Schopf with one count of felony

possession of a controlled substance. The State later amended the information




                                              2
No. 80911-3-I/3


to add two counts of bail jumping after the court released Schopf on bail and he

failed to appear at two court hearings.1

       Following a two-day trial, the jury convicted Schopf as charged.

                                            ANALYSIS

Failure To Register

       Schopf challenges the sufficiency of the evidence supporting his

conviction of failure to register as a sex offender. Schopf stipulated that he had a

duty to register. The only disputed issue at trial was whether he “knowingly”

failed to do so.

       When a defendant challenges the sufficiency of the evidence, we ask

“whether, after viewing the evidence in the light most favorable to the State, any

rational trier of fact could have found guilt beyond a reasonable doubt.” State v.

Salinas, 119 Wn.2d 192, 201, 829 P.2d 1068 (1992). “[A]ll reasonable

inferences from the evidence must be drawn in favor of the State and interpreted

most strongly against the defendant.” Salinas, 119 Wn.2d at 201. “A claim of

insufficiency admits the truth of the State’s evidence and all inferences that

reasonably can be drawn therefrom.” Salinas, 119 Wn.2d at 201. In a challenge

to the sufficiency of the evidence, circumstantial evidence and direct evidence

carry equal weight. State v. Goodman, 150 Wn.2d 774, 781, 83 P.3d 410 (2004).

       Under RCW 9A.44.132(1), a person commits the crime of failure to

register as a sex offender if the person (1) has a duty to register under RCW

9A.44.130 and (2) “knowingly” fails to register his whereabouts with the



       1   Schopf does not challenge his bail jumping convictions in this appeal.


                                                      3
No. 80911-3-I/4


appropriate county sheriff's department. A person with a duty to register who

relocates to a new residential address must register the new address within three

business days. RCW 9A.44.130(5). And a person with a duty to register who

formerly had a “fixed residence” but no longer has one must report the change

within three business days. RCW 9A.44.130(6)(a).

      For purposes of the registration provisions, a “fixed residence” is

      a building that a person lawfully and habitually uses as living
      quarters a majority of the week. Uses as living quarters means to
      conduct activities consistent with the common understanding of
      residing, such as sleeping; eating; keeping personal belongings;
      receiving mail; and paying utilities, rent, or mortgage. A
      nonpermanent structure including, but not limited to, a motor home,
      travel trailer, camper, or boat may qualify as a residence provided it
      is lawfully and habitually used as living quarters a majority of the
      week, primarily kept at one location with a physical address, and
      the location it is kept at is either owned or rented by the person or
      used by the person with the permission of the owner or renter.

RCW 9A.44.128(5).

      Despite the uncontroverted evidence that Schopf did not reside at the

Everett home during the charging period, he claims that the State failed to meet

its burden to prove that he knowingly failed to register because there was no

evidence that he understood or was aware of the statutory definition of “fixed

residence.” Schopf focuses on the form entitled “Sex and Kidnapping Offender

Notification of Registration Requirements” (Form). Schopf acknowledged he

received the Form when he registered his mother and stepfather’s address in

November 2017. He points out that while the Form set forth the text of

registration statute RCW 9A.44.130, it did not define “fixed residence,” which

appears in a different statutory section, RCW 9A.44.128. And in light of the




                                            4
No. 80911-3-I/5


testimony that some of his personal belongings remained in the home after he

left and he was allowed to continue to use the residence as a mailing address, he

claims that he “may well have believed that the house continued to be his ‘fixed

residence.’ ”

       But Schopf misconstrues the standard of review. Viewing the evidence in

the light most favorable to the State, a rational trier of fact could have found that

Schopf knew he no longer lived at a “fixed residence” in Everett and needed to

reregister. The Form admitted at trial showed that Schopf received notice of all

the relevant statutory provisions. And even though those provisions omit the

legal definition of “fixed residence,” they are clear about Schopf’s obligations.

RCW 9A.44.130 unambiguously required Schopf to report that he was no longer

living at the Everett residence he shared with his mother and stepfather. The

Form notified Schopf that if he “change[d] his . . . residence address within the

same county,” he had to notify the sheriff’s office within three business days.

RCW 9A.44.130(5)(a).2 The Form also notified Schopf that if he “move[d] to a

new county,” he had to register with the sheriff of that county within three

business days. RCW 9A.44.130(5)(b). And finally, the Form showed Schopf

knew that if he became homeless, he had to notify the sheriff’s office within three

business days “after ceasing to have a fixed residence.” RCW 9A.44.130(6)(a).

       As much as Schopf suggests that the statutory language is technical and

not easily understood, the Form also summarized the most significant provisions




       2   Emphasis added.


                                              5
No. 80911-3-I/6


in basic terms. Schopf confirmed on the Form that he understood and could read

English. He affixed his initials to each of these statements on the Form:

       ___    I UNDERSTAND THAT I HAVE 3 BUSINESS DAYS TO
              CHANGE MY ADDRESS[.]

       ___    I UNDERSTAND THAT IF I MOVE OUT OF THE COUNTY I
              HAVE 3 BUSINESS DAYS TO CHANGE MY ADDRESS
              AND REGISTER WITH THE NEW COUNTY[.]

       ___    I UNDERSTAND THAT IF I MOVE OUT OF STATE THAT I
              HAVE 3 BUSINESS DAYS TO CHANGE MY ADDRESS
              WITH THE COUNTY I WAS LIVING IN.

       ___    I UNDERSTAND THAT IF I AM HOMELESS THAT I HAVE
              TO REPORT IN PERSON EVERY TUESDAY BETWEEN
              9:00 AM AND 5:00 PM.

       The testimony at trial established that after August 2018, Schopf no longer

lived at the Everett home listed as his registered address and that he failed to

notify the sheriff’s office. Whether he obtained a new residential address or

became homeless, the evidence supports the inference that Schopf knew that his

change of residence triggered the obligation to reregister. Sufficient evidence in

the record supports the jury’s determination that Schopf knowingly failed to

register.

Possession of a Controlled Substance

       Schopf challenges his conviction of possession of a controlled substance,

arguing, among other things, that the imposition of strict liability for simple drug

possession violates due process.

       In Blake, our Supreme Court determined that Washington’s strict liability

felony drug possession statute RCW 69.50.4013 criminalizes “unknowing, and

hence innocent, passivity and therefore ‘has an insufficient relationship to the



                                              6
No. 80911-3-I/7


objective of’ regulating drugs.” Blake, 481 P.3d at 530 (quoting City of Seattle v.

Pullman, 82 Wn.2d 794, 802, 514 P.2d 1059 (1973)). The court held that the

statute exceeds the scope of the legislature’s “ ‘legitimate police power

authority’ ” and violates the right to due process under the state and federal

constitutions. Blake, 481 P.3d at 530 (quoting Pullman, 82 Wn.2d at 802).

       In light of the Blake decision, the State concedes that we must reverse

Schopf’s conviction of felony possession of a controlled substance. We accept

the concession. And because we reverse and vacate Schopf’s drug possession

conviction, it is unnecessary to address his challenge to the trial court’s ruling

denying his motion to suppress drug evidence that supported his conviction. 3

Department of Corrections Supervision Fee

       Schopf challenges the imposition of community custody supervision fees

as a part of his judgment and sentence.

       Community custody supervision fees are authorized under RCW

9.94A.703(2)(d), which states, “Unless waived by the court, as part of any term of

community custody, the court shall order an offender to . . . [p]ay supervision

fees as determined by the [Department of Corrections].” Because the sentencing

court can waive these fees, they are discretionary LFOs. State v. Dillon, 12 Wn.

App. 2d 133, 152, 456 P.3d 1199, review denied, 195 Wn.2d 1022, 464 P.3d 198

(2020); State v. Lundstrom, 6 Wn. App. 2d 388, 396 n.3, 429 P.3d 1116 (2018),

review denied, 193 Wn.2d 1007, 443 P.3d 800 (2019).




       3  On resentencing, the court should determine whether and to what extent the decision in
Blake affects Schopf’s criminal history and recalculate his offender score if necessary.


                                                   7
No. 80911-3-I/8


        Here, the sentencing court conveyed its intent to impose the mandatory

victim penalty assessment and waive “[a]ll other fines, fees, costs, and

assessments.” Consistent with this ruling, the LFO portion of the judgment and

sentence includes only the $500 victim penalty assessment. Still, the court did

not strike the provision imposing community custody supervision fees. The fee

language appears in a separate section of the judgment and sentence as

condition (6) in a long list of “Conditions Applicable to All Community Custody

Terms.”

        The State contends there is no basis to review the sentencing court’s

discretionary decision since Schopf failed to object to the imposition of

supervision fees. But a defendant may challenge conditions of community

custody for the first time on appeal. State v. Wallmuller, 194 Wn.2d 234, 238,

449 P.3d 619 (2019). And Schopf’s failure to object was understandable

because the court told Schopf that it would not impose any nonmandatory fines,

fees, or costs and the State did not specifically request imposition of supervision

fees.

        Because the record reflects Schopf’s indigency and the court's intent to

waive all discretionary LFOs, we remand for the trial court to strike the provision

imposing supervision fees. See Dillon, 12 Wn. App. 2d at 152.




                                             8
No. 80911-3-I/9


      We affirm Schopf’s conviction of failure to register, reverse and vacate his

conviction of felony possession of a controlled substance, and remand for

resentencing and to strike the provision requiring him to pay supervision fees.




      WE CONCUR:




                                            9